DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.
 
Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

            Claims 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Luby et al (US 2014/0307734) in view of Vedantham et al (US 2006/0107169) in view of Pazos (US 2012/0239785) in view of S4-AHI428 (“Details of the New Transport Protocol”, TSG SA4 MBS Telco, Samsung, December 16, 2013) and further in view of Prosch et al (US 2007/0250752).

Re claims 5 and 7, Luby teaches of an apparatus for transmitting broadcast signal, the apparatus comprising: a packetizer for generating a Layered Coding Transport (LCT) packet (Paragraph 0003, 0063 and 0123), wherein the LCT packet is used to transport a delivery object including service data for a broadcast service (Paragraphs 0077, 0087, 0105 and Figures 3 and 14 – 15), wherein the LCT packet includes a header having a Transport Object Identifier (TOI) identifying the delivery object (Paragraphs 0063 – 0066, 0083 and 0108); a processor configured to generate signaling information including mapping information (FDT, Paragraphs 0089 – 0090, 0138 – 0141 and 0107 – 0108), wherein the mapping information in the signaling information is mapped to the TOI in the at least one LCT packet, thereby establishing a mapping between the TOI and a URL (Paragraphs 0107 – 0108 and 0138 – 0141); and a transmitter configured to transmit the at least one LCT packet (Abstract) and to transmit the signaling table (Paragraph 0141). 
Luby further teaches of a Media Presentation Description (MPD), which is a segment availability timeline that announces the segments, the times that the segments are available, and indications of the playback rate of the media comprising the segments (Paragraphs 0083 – 0084 and Paragraphs 0105 – 0106 and 0110). However, Luby does not specifically teach of establishing a one-to-one mapping between the TOI and URL for the delivery object; and to transmit the signaling information separately from the LCT packet. Luby does not specifically teach of wherein the header of the at least one LCT packet further includes a type information indicating whether a type of the delivery object being carried in the at least one LCT packet is a media segment type or an initialization segment type. Luby does not specifically teach of wherein the header further includes header extension having timing information about processing time of the delivery object. 
           Vedantham teaches of establishing a one-to-one mapping between the TOI and URL for the delivery object (Paragraph 0024); and to transmit the signaling information (Paragraph 0025).
           Pazos teaches of transmitting the signaling information out-of-band in a signaling channel (FDT channel, Paragraphs 0074 – 0075).
           S4-AHI428 discloses of wherein the header of the at least one LCT packet further includes a type information (FT, third page) indicating whether a type of the delivery object being carried in the at least one LCT packet is a media segment type or an initialization segment type (Table of third page) and wherein the header further includes header extension (extension header, second and third page) having timing information about processing time of the delivery object (2.1 DASH Optimization Extension header, second page).
            Prosh teaches of wherein a number of FEC (Forward Error Correction) blocks in the TI block including the data interleaved based on the one or more virtual FEC blocks (zero area, Paragraph 0176) and a maximum number of FEC blocks for the TI block (useful data, Paragraphs 0172 – 0173 and FEC data blocks, Paragraph 0080) (virtual interleaver, Paragraphs 0173 – 0186).
            It would have been obvious to one having ordinary skill in the art at the time the invention was made to have established a one-to-one mapping between the TOI and URL for simplifying the signaling information. It would have been obvious to one having 

           Re claims 6 and 8, Luby teaches of wherein the header further includes a Transport Session Identifier (TSI) identifying a transport session carrying the delivery object (Paragraphs 0006 and 0138). 

            Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Vedantham et al (US 2006/0107169) in view of Luby et al (US 2014/0307734) in view of S4-AHI428 (“Details of the New Transport Protocol”, TSG SA4 MBS Telco, Samsung, December 16, 2013) and further in view of Prosch et al (US 2007/0250752).

            Re claims 1 and 3, Vedantham  teaches of an apparatus for processing a  signal, the apparatus comprising: a depacketizer (#22, Fig.4) configured to extract a delivery object from a Layered Coding Transport (LCT) packet of the signal (LCT, Paragraphs 0016 – 0017 and Fig.2) based on signaling information including mapping information, 
            Luby teaches of an apparatus for transmitting broadcast signal, the apparatus comprising: a packetizer for generating a Layered Coding Transport (LCT) packet (Paragraph 0003, 0063 and 0123), wherein the LCT packet is used to transport a delivery object including service data for a broadcast service (Paragraphs 0077, 0087, 0105 and Figures 3 and 14 – 15), wherein the LCT packet includes a header having a Transport Object Identifier (TOI) identifying the delivery object (Paragraphs 0063 – 0066, 0083 and 0108); a processor configured to generate signaling information including mapping information (FDT, Paragraphs 0089 – 0090, 0138 – 0141 and 0107 – 0108), wherein the 
           S4-AHI428 discloses of wherein the header of the at least one LCT packet further includes a type information (FT, third page) indicating whether a type of the delivery object being carried in the at least one LCT packet is a media segment type or an initialization segment type (Table of third page) and wherein the header further includes header extension (extension header, second and third page) having timing information about processing time of the delivery object (2.1 DASH Optimization Extension header, second page).
            Prosh teaches of data being deinterleaved based on one or more virtual FEC blocks (zero area, Paragraph 0176) and a maximum number of FEC blocks (useful data, Paragraphs 0172 – 0173) for the TI block (useful data, Paragraphs 0172 – 0173 and FEC data blocks, Paragraph 0080) (virtual interleaver, Paragraphs 0173 – 0186).
            It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the service data be of a broadcast service to reduce the amount network bandwidth consumed by the communication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the 

           Re claims 2 and 4, Vedantham teaches of wherein the header further includes a Transport Session Identifier (TSI) identifying a transport session carrying the delivery object (TSI, Fig.2). 

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633